946 So. 2d 548 (2006)
Juan F. VEGA, Petitioner,
v.
James R. McDONOUGH, Respondent.
No. 1D06-2390.
District Court of Appeal of Florida, First District.
January 9, 2006.
Juan F. Vega, pro se, Petitioner.
Charlie Crist, Attorney General; Linda Horton Dodson, Assistant Attorney General; and Rosa Carson, General Counsel, Tallahassee, for Respondent.
PER CURIAM.
Juan F. Vega seeks certiorari review of the trial court's order denying his petition for writ of mandamus, wherein he challenged a disciplinary report issued by the Department of Corrections based upon a violation of prison mailing rules, and of an order authorizing the Department to impose a lien against his trust account for costs and fees of the action. We deny the petition with regard to the disciplinary report, but conclude that the trial court departed from the essential requirements of the law by imposing a lien against Vega's account. See Schmidt v. Crusoe, 878 So. 2d 361 (Fla.2003); Terry v. McDonough, 935 So. 2d 81 (Fla. 1st DCA 2006).
GRANTED IN PART and DENIED IN PART.
DAVIS and BENTON, JJ., ERVIN, III, RICHARD W., Senior Judge, concur.